DETAILED ACTION
1.	The following communication is in response to applicant's RCE and amendment received on 10-August-2021.  Claims 1-11 are pending in the application.  Further, the specific arguments as presented in applicant’s present response, on pages 6-9, are considered persuasive, and therefore the previously applied rejections have been withdrawn.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract Objections
2.1	The Abstract of the Disclosure is objected to because of undue length.  Correction is required.  See M.P.E.P. § 608.01(b).

2.2	Applicant is reminded of the proper language and format of an Abstract of the Disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words, and should not exceed 15 lines of text.  	The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided.  
	The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Drawing Objections
3.	The replacement drawings filed on 10-August-2021 are acceptable.  However, Fig. 1 is now subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
	In view of paragraph [0050] of the specification, Fig. 1 is objected to, wherein it indicates


Rejections under 35 U.S.C. § 112(b)
4.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.2	Claims 1-11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 2-11 are rejected for being dependent upon a rejected base claim.  The following is a list of the specific rejections: 
	In regard to claim 1, the claimed feature for “a first number of” [ln. 4] and “the first number” [ln. 7] is not clearly understood, because it is not clear if the claim is referring to one (1) route data record, or a plurality of route data records. The current language of claim 1 further exacerbates the vagueness by first referring to (multiple) “route data records” [ln. 4], then speaks of “a (singular) route data record” [ln. 4], and then returns to (multiple) “route data records” [ln. 6].  The phrase “a plurality of road intersections” [ln. 12] is also noted for not distinctly claiming what applicant regards as the invention (see particularly paragraph [0050]). Even though the phrase is meant to convey the “branching-off roads” discussed in paragraph [0050], if radius r (in Fig. 1) encompasses just the intersection of road 100 and road 102, or just the intersection of road 100 and road 104, or both of these intersections (as shown in Fig. 1), the subject matter of the invention is still taught.  For at least these reasons, the metes and bounds of the claimed invention cannot be determined and the claim is indefinite.

4.3	In an effort to further prosecution of the present application, and in view of paragraphs [0009] and [0050] of the specification, the examiner respectfully provides the following claim 
amendments for applicant’s consideration:
Claim 1.  (Currently amended)  A method for transmitting route data captured by a traveling vehicle to a database arranged separately from the vehicle, comprising: 
	- capturing one or more route data records, wherein [[a]] the route data records comprise route data and also a location and a time of capture, and storing the captured route data records in a memory of the vehicle; and 
	- sending route data messages to the database when the one or more route data records is available in the memory, wherein [[a]] the route data messages comprise route data and an associated location of capture, [[a]] the route data messages being sent when the vehicle has left a predetermined radius centered around the location of capture of the route data, the predetermined radius being large enough to encompass one or more road intersections on the route, such that the location of capture of the route data cannot be used to infer a current location of the traveling vehicle. 

Claim 2.  (Currently Amended)  The method as claimed in claim 1, wherein if the one or more route data records is greater than one, route data messages comprising route data and the associated location of capture are sent in a first order.

Claim 3.  (Currently Amended)  The method as claimed in claim 2, wherein the first order is a random order independent of the chronological order of capture of the one or more route data records.

records have been captured is transmitted in the route data messages.

Claim 6.  (Currently amended)  The method as claimed in claim 1, wherein the radius is determined on the basis of the urgency of the transmission of the route data records, an average speed of travel of the vehicle around the time of the capture or a minimum number of road junctions within the radius, or are adjustable by a user.

Claim 7.  (Currently amended)  The method as claimed in claim 1, wherein the route data records and location of capture are transmitted in a user data area of a message, and wherein a header of the message contains a signature of the sending vehicle and an address area having an origin address of the message.

Allowed Claims
5.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  
	Claims 1-11 are considered allowable, pending resolution of any rejections or objections noted above, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claim 1 for  transmitting route data captured by a traveling vehicle to a database arranged separately from the vehicle.

5.2	The invention, as originally presented, captures at least a first number of route data


5.3	There are inventions in the field that provide similar functionality and/or have similar 
features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by sending the route data message when the vehicle has left a predetermined radius around the location of capture of the route data, wherein the predetermined radius is large enough to encompass a plurality of road intersections, such that the location of capture of the route data cannot be used to infer a current location of the traveling vehicle. The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-11 are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

Prior Art
6.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited:
	Documents A-C define the general state of the art which is not considered to be of particular relevance.
Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661